I respectfully decline to participate in deciding this case on its merits, since I believe this court lacks jurisdiction to do so.
The Constitution of the state of Ohio provides in Section 3 (B)(2), Article IV:
"Courts of appeals shall have such jurisdiction * * * to review and affirm, modify, or reverse judgments or final orders of the courts of record inferior to the court of appeals * * *." (Emphasis added.)
Similarly, R.C. 2605.03 (A) provides for review on appeal of "[e]very final order, judgment, or decree of a court." (Emphasis added.)
While a judgment determines all of the claims of all of the parties, R.C. 2505.02 provides: "An order that affects a substantial right in an action which in effect determines the action and prevents a judgment * * * is a final order that may be reviewed, affirmed, modified, or reversed with or without retrial." (Emphasis added.)
In Noble v. Colwell (1989), 44 Ohio St.3d 92, 540 N.E.2d 1381, however, the court stated in its syllabus:
"An order which adjudicates one or more but fewer than all the claims or the rights and liabilities of fewer than all the parties must meet the requirements of R.C. 2505.02 and Civ. R. 54(B) in order to be final and appealable." (Emphasis added.)
Civ. R. a4 (B) provides:
"[T]he court may enter final judgment as to one or more but fewer than all of the claims or parties only upon an expressdetermination that there is no just reason for delay. In the absence of a determination that there is no just reason for delay, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties, shall not terminatethe action as to any of the claims or parties * * *." (Emphasis added.) *Page 461 
Thus, in my view, a prerequisite to appellate jurisdiction is the issuance of either a judgment that determines all of the claims of all of the parties to an action, or an order that not only adjudicates fewer than all of the claims of all the parties to the action but also meets the requirements of both R.C. 2605.02, and Civ. R. 54 (B). See Noble v. Colwell, supra.
The majority here jumps over these jurisdictional hurdles by noting that rulings have been made as to all parties and all claims, stating: "[T]he trial court granted Coldwell Banker's motion for summary judgment. Plaintiffs voluntarily dismissed their claim as to Jean Kelly without prejudice and this appeal ensued." Despite a request, however, the trial court did not add the Civ. R. 54 (B) language "no just reason for delay" to the entry granting summary judgment to Coldwell Banker, and, without that language, the plaintiffs dismissed their claim against Kelly pursuant to Civ. R. 41 (A)(1)(a).
In striking contrast to Civ. R. 54 (B), which provides for the rendition of a final judgment as to a claim or a party, Civ. R. 41 (A)(1)(a) provides for the dismissal of only an action. As used in both rules, "action" is a term of art which refers to all of the claims, rights, and/or liabilities of all of the parties in a particular case pending in the trial court. A comparison of Civ. R. 41 (A)(1)(a) and Civ. R. 41 (B)(1) highlights the distinction regarding a "claim" and an "action." Where the former permits the dismissal of only an "action," the latter permits the dismissal of either a "claim" or an "action."
This distinction has been judicially recognized in Reagan v.Ranger Transp., Inc. (1996), 104 Ohio App.3d 16, 660 N.E.2d 1234, and in Lee v. Gross Lumber Co. (1989), 57 Ohio App.3d 52,566 N.E.2d 696. These decisions suggest that the dismissal of a claim pursuant to Civ. R. 41 (A)(1)(a), that does not dismiss the entire action, is a nullity and that Civ. R. 54 (B) or Civ. R. 15 would be the proper rules to use in these situations.
The conflict presented by the majority's decision is best highlighted by reviewing the holdings in Lee and Reagan, supra, 
and comparing those cases with the result in this case.
In Lee, supra, 57 Ohio App.3d 52, 566 N.E.2d 696, the headnote states:
"When a trial court grants summary judgment for the defendant on several but not all claims in a complaint, and the plaintiff then files a notice of voluntary dismissal of the remaining claim without prejudice under Civ. R. 41 (A)(1)(a), the filing must be regarded as a motion to amend the complaint pursuant to Civ. R. 15 (A). Such a voluntary dismissal of fewer than all the claims doesnot render the trial court's judgment on the remaining claimsfinal and appealable." (Emphasis added.)
In Reagan, supra, 104 Ohio App.3d 15, 660 N.E.2d 1234, the headnotes state: *Page 462 
"3. * * * Plaintiff may not dismiss part of a cause of action 
pursuant to rule that permits plaintiff to voluntarily dismiss entire action without prejudice. Rules Civ.Proc., Rule 41 (A)(1)(a).
"4. * * * Voluntarily dismissing claims which were unresolved by judgment order pursuant to rule that permits plaintiff to voluntarily dismiss entire action without prejudice was improper,
and thus did not convert order into final appealable order. Rules Civ.Proc., Rules 41 (A)(1)(a), 54 (B)." (Emphasis added.)
In the instant case, the majority believes that the plaintiff, by dismissing Kelly after the trial court granted summary judgment to Coldwell Banker, effectively circumvented Civ. R. 54 (B) and created a final appealable order.
Since the record reflects that, following the summary judgment ruling, which did not contain the Civ. R. 54 (B) language, the plaintiffs dismissed their claim against Kelly pursuant to Civ. R. 41 (A)(1)(a), and the majority here considers that summary judgment ruling to be a final appealable order, a conflict exists between the Eleventh and Ninth Appellate Districts and the Eighth Appellate District as to the effect of a Civ. R. 41 (A)(1)(a) dismissal following a summary judgment order: either it dismisses any remaining claim or party, creating a final appealable order, or it is a nullity.
Since the language of Civ. R. 54 (B) specifies the manner in which the trial court may enter a final judgment as to fewer than all of the parties to the action, and since the trial court did not choose to add that specific language, pursuant to the Ohio Constitution, R.C. 2505.02, and Noble v. Colwell, supra, no final order exists for our review, and the purported Civ. R. 41 (A)(1)(a) dismissal cannot change an otherwise interlocutory order into a final one.
The majority relies in part upon DeVille Photography, Inc. v.Bowers (1959), 169 Ohio St. 267, 8 O.O.2d 281, 159 N.E.2d 443, in which the court stated: "A dismissal without prejudice leaves the parties as if no action had been brought at all." While this statement is correctly quoted from that case, the majority overlooks two significant considerations regarding that decision.
First, DeVille v. Bowers did not deal with the dismissal of only a claim or a party from an action. Rather, the appellant there commenced a bankruptcy proceeding and then later dismissed the entire action without prejudice. The use of the term "action" in the previous quotation indicates that the court addressed the voluntary dismissal of an entire action, not merely a claim or party. DeVille v. Bowers, thus, does not stand for the proposition that the voluntary dismissal of a claim or party leaves the parties as if the dismissed claim or party had never been involved in the case.
Second, the court's decision in DeVille v. Bowers predates the adoption of the Ohio Rules of Civil Procedure and, thus, the facts of the case do not present a *Page 463 
dismissal pursuant to Civ. R. 41 (A)(1)(a). This is significant because the issue in the instant case is whether the language ofCiv. R. 41 (A)(1)(a) provides for the dismissal of only an entireaction or also for the dismissal of the claim of a party to that action.
Finally, the majority concludes that the "Guidelines for 54 (B) Application to Determine Final Appealable Orders" are "consistent with the prevailing application by the federal courts." However, analysis of federally reported decisions reveals that at least one Sixth Circuit Court of Appeals decision is in conflict with the guidelines.
In Mgt. Investors v. United Mine Workers of Am. (C.A.6 1979),610 F.2d 384, 394, fn. 22, the court stated:
"`The language of both paragraphs (1) and (2) of Rule 41 (a) speaks of the dismissal of an action. Consequently, some problem arises where a voluntary dismissal is sought of fewer than all the claims or all the parties involved in the action, i.e., a fragment of the action. The problem, though, is more technical than substantial.
"`Where a plaintiff desires to eliminate an issue, or one or more but less than all of several claims, but without dismissing as to any of the defendants the problem may technically be regarded as one of amendment that is governed by Rule 16. * * *
"`* * * But technically speaking, subdivision (a) of Rule 41 does not include dismissal of less than all the claims against any particular defendant.' 5 Moore's Federal Practice 41.06-1 at 41-92 —41-93 (footnotes omitted)."
The court then resolved the issue by following Fed.R.Civ.P. 15. See, also, Judge Holschuh's opinion in C. Van Der Lely N.V. v.F.lli Maschio S.n.c. (S.D.Ohio, 1982), 561 F. Supp. 16.
Additionally, other federal circuits which have addressed this specific issue follow Mgt. Investors, supra. In Gobbo Farms Orchards v. Poole Chem. Co., Inc. (C.A.10 1996), 81 F.3d 122,123, the court stated:
"We disagree with Gobbo's contention that dismissal of its negligence claim prior to trial was a voluntary dismissal pursuant to Fed.R.Civ.P. 41 (a)(1)(ii). That rule speaks to dismissal of an action, not just a claim within an action. Gobbo offers no authority, and we have found none, to support its contention that Rule 41 (a) applies to dismissal of less than all claims in an action. In fact, other circuits and at least one district court in this circuit have specifically held to the contrary. See Ethridge v. Harbor House Restaurant, 861 F.2d 1389,1392 (9th Cir. 1988); Management Investors v. United Mine Workers,610 F.2d 384, 394 n. 22 (6th Cir. 1979); Exxon Corp. v. MarylandCasualty Co., 599 F.2d 659, 662 (5th *Page 464 
Cir. 1979); In re Wyoming Tight Sands Anti Trust Cases,128 F.R.D. 121, 123 (D.Kan. 1989)."
See, also, Gen. Signal Corp. v. MCI Telecommunications Corp. 
(C.A.9 1995), 66 F.3d 1500, and Environmental Dynamics, Inc. v.Robert Tyer  Assoc., Inc. (N.D. Iowa 1996), 929 F. Supp. 1212, citing Gronholz v. Sears, Roebuck  Co. (Fed. Cir. 1987),836 F.2d 515, for the proposition that "Rule 41 applies to dismissals of entire actions, not to dismissals of claims." Gen. Signal, supra,66 F.3d at 1513.
For these reasons, I submit that our court lacks jurisdiction to entertain this appeal and believe that the majority, for very practical reasons, has reached a conclusion that is in conflict with Reagan and Lee, supra. I therefore urge the majority to certify this case to the Ohio Supreme Court for resolution of this conflict and a clarification of whether Civ. R. 41 (A)(1)(a) authorizes dismissal of a claim or party to a case or only dismissal of an entire action.